                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
         Lupton Consulting LLC, et al.,1                   Case No. 20-27482-beh
                       Debtors in possession.              Chapter 11
                                                           Jointly Administered


     DECISION AND ORDER DENYING CONFIRMATION OF DEBTORS’ PLAN


         Two debtors that operate three fitness clubs seek confirmation of their
combined Chapter 11 plan. The U.S. Trustee has objected on multiple grounds;
the major lender has lodged a limited objection focused on injunctive
provisions. While the managing member of these debtors vows to spend nearly
heroic hours working to preserve the reorganization, confirmation must be
denied based on multiple improper injunctive provisions that benefit insiders
(and soon-to-be outsiders), vague and ultimately infeasible plan funding and
distribution terms, and a lack of good faith as required by 11 U.S.C.
§ 1129(a)(3).

                                 FACTUAL BACKGROUND
A.       The Debtors and their Principals
         Debtor Lupton Consulting, LLC is a sole-member LLC owned and
managed by Lawrence Lupton. Debtor Anytime Partners, LLC is owned 50% by
Mr. Lupton, and 50% by Darren Enger; Lupton acts as its managing member.
         Together, the debtors currently operate three Anytime Fitness gyms in
the Milwaukee area: (1) the “Milwaukee Gym” (located at 6015 West Forest
Home Avenue, Milwaukee, Wisconsin 53220); (2) the “West Allis Gym” (located
at 2229 S. 108th Street, West Allis, Wisconsin 53227); and (3) the “Hartland
Gym” (located at 520 Hartbrook Drive, Hartland, Wisconsin 53029). Lupton



1   Jointly administered with In re Anytime Partners LLC, Case No. 20-27483-beh.




        Case 20-27482-beh       Doc 138    Entered 08/31/21 17:15:22       Page 1 of 40
Consulting operates the first two gyms, while Anytime Partners operates the
third gym. Mr. Lupton owns the franchises for each of the three gyms.
      When the debtors filed these cases, on November 16, 2020, debtor
Lupton Consulting, LLC operated a third gym, located in Brookfield, Wisconsin.
Lupton Consulting closed the Brookfield gym in December 2020. Prior to filing
(up until the end of October 2020), the Brookfield gym was operated by another
entity, DL2 Fitness LLC, of which Mr. Lupton and Mr. Enger were each 50%
owners. Also up until the end of October 2020, Mr. Lupton and Mr. Enger co-
owned another entity, DFIT LLC, which operated an Anytime Fitness gym in
New Berlin, Wisconsin that closed that same month. DFIT LLC and DL2
Fitness LLC merged with Lupton Consulting, LLC on October 30, 2020 by filing
Articles of Merger with the Wisconsin Department of Financial Institutions. Up
until August 2020, debtor Anytime Partners, LLC operated another gym in
Pewaukee, Wisconsin, which it closed that month.
      Mr. Lupton operates and oversees the three remaining gyms on a daily
basis. He testified that a “typical” gym is staffed by a district manager, a
manager (possibly two managers), and three trainers. Lupton personally takes
on the duties of the district manager, one of the managers, and one of the
trainers, to keep his staff as slim as possible and remain profitable. According
to Mr. Lupton, he works at the gyms on an average of at least six days a week,
from 6:00 AM to midnight, with an hour break for dinner with his family. Mr.
Enger testified that he has not been involved in the day-to-day operation of any
of the gyms since early 2020.

B.    The Debtors’ Assets and Liabilities
      1.    Lupton Consulting
      As of the petition date, Lupton Consulting, LLC owned personal property
worth $413,307.48, consisting primarily of accounts receivable from gym
members, gym equipment, and a 2019 Mercedes Benz GLC 530. Four creditors
assert security interests in this property: Geneva Capital (a purchase-money
security interest in the equipment); Mercedes-Benz Financial Services USA (a




     Case 20-27482-beh    Doc 138    Entered 08/31/21 17:15:22    Page 2 of 40
purchase-money security interest in the vehicle); Byline Bank (a security
interest in the debtor’s personal property) and the United States Small
Business Administration (a junior security interest in the debtor’s personal
property). These creditors filed secured claims against Lupton Consulting
totaling $916,122.91.
         Mr. Lupton and his wife Carolyne Lupton personally guaranteed the debt
owed to Geneva Capital; Mr. Lupton personally guaranteed the debt owed to
Mercedes-Benz Financial Services USA; and Mr. Lupton and Mr. Enger
personally guaranteed the debt owed to Byline Bank, while Mr. Enger’s wife,
Laura Enger, also guaranteed the Byline Bank debt, but only to the extent of
her interest in real property located at 321 East Wilson Street, Batavia, Illinois
60501, on which Byline Bank holds a Junior Mortgage, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing.
         Lupton Consulting also owes debts to a handful of creditors holding
unsecured claims: $1,660.25 to the Waukesha County Treasurer for personal
property taxes owed to the City of Brookfield (see ECF No. 122-1, Ex. 100, at
22); $153,170.60 to BRE Retail Residual Owner 5 for the commercial lease of
the former New Berlin gym location (id. at 23); and $22,725.84 to Cream City
Property Management, LLC for the commercial lease of the former Brookfield
gym location.2 Mr. Lupton, Mr. Enger, and Dennis Cavanna (the individual
from whom DFIT LLC purchased the New Berlin gym franchise) personally
guaranteed the debt owed to BRE Retail Residual Owner 5 LLC. As of the
petition date, Lupton Consulting also owed a contingent debt of $30,000 to the
Small Business Administration for a Paycheck Protection Program (PPP) loan.
         On Schedule G, Lupton Consulting disclosed several executory contracts
and leases. One of those leases is for a 2020 Lexus RXL 350, and another is for
a 2020 Mercedes GLE 350, both of which the debtor identifies as having 34
months remaining as of the petition date. Mr. Lupton is a co-lessee (and
codebtor) on both of these leases. The monthly lease payment for the Lexus is


2   See Case No. 20-27482-beh, In re Lupton Consulting, LLC, Proof of Claim No. 7-1.




        Case 20-27482-beh       Doc 138     Entered 08/31/21 17:15:22        Page 3 of 40
$730.14 (see ECF No. 122-3, Ex. 102, at 134), and the monthly lease payment
for the Mercedes is $945.23 (see ECF No. 122-19, Ex. 118). Lupton Consulting,
LLC makes the lease payments for both of these vehicles. The lease agreement
for the Mercedes (which Mr. Lupton completed) states that the primary
intended use of the vehicle is “personal,” instead of business, commercial, or
agricultural purposes.3
         Lupton Consulting, LLC also makes the payments on the 2019 Mercedes
Benz GLC 530 identified above as the debtor’s personal property, in the
amount of $1,595.69 per month. The retail installment sale contract for the
2019 Mercedes indicates that the primary use for which the vehicle was
purchased is “personal, family, or household,” and also reflects that Mr.
Lupton is a co-buyer and co-owner of the vehicle.
         According to Mr. Lupton, the debtor pays for these three vehicles
because he, his wife, and his teenage son use them to travel to the gyms.
Although his wife and son are not employees, they spend time cleaning the
clubs on a daily basis. Mr. Lupton testified that his wife and son do not track
their hours, but estimated that his son spends four hours a day at one or more
of the gyms—working out for two hours and cleaning for two hours—while his
wife spends about two hours a day cleaning the gyms.
         2.      Anytime Partners
         As of the petition date, Anytime Partners, LLC owned personal property
worth $91,114.95, consisting primarily of accounts receivable from gym
members and gym equipment. Two creditors assert security interests in this
property: Geneva Capital (a security interest in miscellaneous gym equipment
and office furniture and equipment); and Byline Bank (a security interest in the
debtor’s checking account, accounts receivable, and miscellaneous gym
equipment). These creditors filed secured claims against Anytime Partners
totaling $428,842.61. Both Mr. Lupton and Mr. Enger personally guaranteed
Anytime Partners’ debts to Geneva Capital and Byline Bank.


3   The record does not contain a copy of the lease for the 2020 Lexus.




        Case 20-27482-beh        Doc 138    Entered 08/31/21 17:15:22     Page 4 of 40
      Anytime Partners owes unsecured debts to several creditors: $78,339.13
to Big Hand, LLC for rent due under the lease for the now-closed Pewaukee
gym; $119,243.45 to David Taylor Fitness, LLC; $103,713.46 to Fitness
Ventures, LLC; and $23,305.00 to DHCH Properties, LLC for past-due rent on
the lease of the Hartland gym location. Mr. Lupton personally guaranteed the
debt owed to all four of these creditors, while Mr. Enger guaranteed the debt to
David Taylor Fitness, LLC.
      As of the petition date, Anytime Partners also owed a contingent debt of
$25,000 to the Small Business Administration for a PPP loan.
C.    The Debtors’ Prepetition Financials
      When Lupton Consulting, LLC filed its petition, it disclosed in its
Statement of Financial Affairs (SOFA) that it had not made any payments or
other transfers of property within a year of the petition date that benefited any
insider (SOFA question 4), and that, within the year before filing, it had
provided insider Mr. Lupton $80,000 in “[d]raws, repayment of loan, license to
operate franchise, wages” (SOFA question 30). See Ex. 100 at 35, 39.
      Based on Mr. Lupton’s testimony at the 11 U.S.C. § 341 meeting of
creditors, however, as well as the U.S. Trustee’s review of the debtors’ pre- and
post-petition bank records, the U.S. Trustee became concerned with the
accuracy of these disclosures and the commingling of the debtors’ business
expenses with the personal expenses of Mr. Lupton. The U.S. Trustee sought
and obtained a Rule 2004 examination of Mr. Lupton to inquire into prepetition
transfers between the debtors and insiders.
      In March 2021, Lupton Consulting amended its SOFA to disclose
additional prepetition transfers made to or for the benefit of Mr. Lupton. In
response to question 4, the debtor disclosed that it had made payments of
almost $330,000 that benefitted Mr. Lupton: the debtor paid four loans totaling
$48,744.68 that Mr. Lupton had borrowed on behalf of the debtor, and paid
$278,634.39 in charges that the debtor had incurred on Mr. Lupton’s personal
credit cards. See Ex. 100, at 71–72. Lupton Consulting also amended its




     Case 20-27482-beh    Doc 138   Entered 08/31/21 17:15:22    Page 5 of 40
answer to SOFA question 30, disclosing that Mr. Lupton had received over
$202,000 in compensation the year before the petition date, including
$61,755.01 in salary, personal training compensation, and draws, plus an
additional $140,618.48 in payments on Mr. Lupton’s credit cards that included
personal expenses of the Luptons in lieu of draws. The debtors explain their
prepetition accounting practices as follows:
         The Debtors have never had access to lines of credit. Since their
         inception, Lupton has regularly injected cash into the Debtors,
         especially into Lupton Consulting LLC to provide liquidity and
         make the Debtors cash-flow. Lupton provided these cash injections
         from his own savings and loans that he took out with various
         banks and his own personal credit cards. Until recently, the
         Debtors were profitable and neither Lupton nor the Debtors
         tracked the injections.
ECF No. 122-6 (Ex. 105), at 2.
         Mr. Lupton explained at the confirmation hearing that he had a personal
account at BMO Harris Bank, which was linked to two of his “business”
accounts, one of which he used for the Milwaukee gym, and one which he used
for the West Allis gym. Because Mr. Lupton was unable to transfer funds
between the two business accounts directly, any transfers between the two
business/gym accounts first had to go through his personal account.
         Also at the confirmation hearing, counsel for the U.S. Trustee submitted
evidence demonstrating that at least $7,000 in Economic Injury Disaster Loan
(EIDL) funds issued to Lupton Consulting, LLC, were transferred in May 2020
to Mr. Lupton’s personal bank account and were used for his personal
expenses. ECF Nos. 122-14 (Ex. 113); 122-15 (Ex. 114), at 7-12; 130 (Ex. 120),
at 17.

D.       Reason for Bankruptcy Filing
         The debtors explain that the COVID-19 pandemic is the primary reason
for their bankruptcy filings:
         In December 2019, Lupton Consulting, LLC opened the West Allis
         Gym. Doing so required a great deal of money to build out the
         space and to provide operating cash flow until it grew its




     Case 20-27482-beh      Doc 138   Entered 08/31/21 17:15:22   Page 6 of 40
      membership base to the point that it could support itself. Lupton
      provided these funds with the expectations that the West Allis Gym
      would recoup these losses within eighteen months. Unfortunately,
      the COVID-19 pandemic struck four months later.
      Because the Debtors were considered “non-essential,” they were
      unable to provide services to their members, causing the loss of
      many members and of income, especially in April and May 2020.
      Believing that the “shutdown” would be temporary and that things
      would be back to normal during the summer of 2020, Lupton
      Consulting, LLC used the [temporary] closure of the Milwaukee
      Gym, already one of the most successful Anytime Fitness locations
      in the Midwest, as an opportunity to upgrade and expand the
      facility. Lupton again provided much of the initial funds to
      complete the construction.
      As the COVID-19 pandemic continued, the Debtors struggled to
      maintain memberships and to sign up new members. Prior to
      filing, the Debtors closed other Anytime Fitness franchises located
      in Pewaukee and New Berlin. After filing, Lupton Consulting, LLC
      closed the Brookfield Gym. The closing of these franchises [h]as
      allowed the Debtors to consolidate expenses and to move members
      to the West Allis Gym, making it profitable. The Debtors have also
      used the reprieve caused by filing these cases to formalize their
      operations and to remove their dependency on Lupton for making
      cash-flow.
Ex. 105, at 3.

E.    The Plan
      After obtaining several extensions of the deadline to file plans under
Subchapter V, see 11 U.S.C. § 1189(b), the debtors filed a single plan of
reorganization on April 30, 2021; they filed a slightly revised version of that
plan on May 13, 2021, which is the version the debtors sent to creditors for
balloting. See ECF No. 110.
      1.    Treatment of claims and interests
      The debtors’ plan proposes to pay two groups of unclassified claims, see
11 U.S.C. § 1123(a)(1). These include administrative expenses (allowed
attorneys’ fees and costs, together with the Subchapter V trustee’s fees and
costs) and priority tax claims. The debtors’ attorneys anticipate that their post-




     Case 20-27482-beh    Doc 138    Entered 08/31/21 17:15:22   Page 7 of 40
petition fees and expenses will total approximately $42,000, see ECF No. 121,
while the Subchapter V trustee anticipates fees of $2,250, see ECF No. 118.
The debtors will pay $30,000.00 of these administrative expense claims on the
effective date of the plan; the Subchapter V trustee’s fees will be paid first, and,
after applying the rest of the $30,000 to counsel’s fees, the remaining balance
of allowed attorneys’ fees will be “paid over the following 12 months on a
schedule to be agreed between the Debtor[s] and counsel.” The priority tax
claim of the Waukesha County Treasurer in the amount of $1,660.25 will be
paid in full on the effective date of the plan.
        The plan classifies the remaining claims into ten numbered classes.
Class 1, which consists of priority claims not identified above, does not include
any claims. The treatment of Classes 2 through 10 is described below.

Class    Claim(s)          Amount of claim(s), per          Plan treatment
                           claims register or Sch. E/F
2        Secured claims    A fully secured claim of         The debtors propose to treat
         of Byline Bank    $495,473.36 against Lupton       $277,998.45 of these claims as
                           Consulting, LLC, and a fully     secured ($249,089.87 of the
                           secured claim of                 Lupton Consulting claim, and
                           $256,377.09 against              $28,908.58 of the Anytime
                           Anytime Partners, LLC, for a     Partners claim), and will pay the
                           total of $751,850.45.4           secured portions of the claims
                                                            over 84 months, with monthly
                                                            payments at 5% interest.
                                                            In addition, “Byline Bank shall
                                                            release any personal guarantees
                                                            on its secured claims after
                                                            receipt of the last payment made
                                                            under the terms of this
                                                            provision.”
3        Secured claims    Secured claims of $264,183       The debtors propose to treat
         of Geneva         against Lupton Consulting,       $255,000 of these claims as
         Capital, LLC      LLC, and secured claims of       secured ($180,000 of the Lupton
                                                            Consulting claims, and $75,000
                                                            of the Anytime Partners claims),
                                                            and will pay the secured

4See Case No. 20-27482-beh, In re Lupton Consulting, LLC, Proof of Claim No. 6-1; Case No.
20-27483-beh, In re Anytime Partners, LLC, Proof of Claim No. 6-1. According to the ballots that
Byline Bank submitted, however, the bank’s total claim against Lupton Consulting is
$466,327.10, and its total claim against Anytime Partners is $235,203.81, for a total of
$701,530.91. See ECF No. 125-7 (Ex. 7), at 5–6. This reduction appears to be due to post-
petition payments that the SBA made to Byline Bank on behalf of the debtors, see ECF No. 87.




      Case 20-27482-beh       Doc 138     Entered 08/31/21 17:15:22        Page 8 of 40
                             $172,465.52 against              portions of the claims over 84
                             Anytime Partners, LLC.5          months, with monthly payments
                                                              at 5.5% interest.
                                                              In addition, “Geneva Capital LLC
                                                              shall release any personal
                                                              guarantees on its secured claims
                                                              after receipt of the last payment
                                                              made under the terms of this
                                                              provision.”
4          Secured claim     A total claim of $51,062.08,     “This claim shall be paid
           of Mercedes-      of which $49,750.00 is           according to its contractual
           Benz Financial    secured, leaving an              terms with the Creditor.”
           Services, LLC     unsecured portion of
                             $1,312.08.6
5          Secured claim     N/A. Per Lupton Consulting,      “This claim shall be paid
           of Affirm Inc.    LLC’s amended Schedule D,        according to its contractual
                             Affirm, Inc. does not have a     terms with the Creditor.”
                             claim against the debtor, but
                             holds a security interest in
                             two Peloton stationary bikes
                             that the debtor owns, but
                             which were purchased and
                             financed by Lawrence
                             Lupton.
6          Nonpriority       $23,305.007                      “The Debtors shall pay the claim
           unsecured                                          in full on the Effective Date of
           claim of DHCH                                      the Plan as part of the
           Properties, LLC                                    assumption of the lease.”
7          The nonpriority   Big Hand, LLC holds an           The debtors will make one-time
           unsecured         unsecured claim of               payments to each of these
           claims of four    $78,339.13 against Anytime       creditors on the effective date of
           creditors: Big    Partners, LLC; Cream City        the plan “in accordance with
           Hand, LLC;        Property Management, LLC         their agreements with each
           Cream City        holds an unsecured claim of      Creditor to release any personal
           Property          $22,725.84 against Lupton        guarantees they are holding, to
           Management,       Consulting, LLC; David           satisfy any judgements against
           LLC; David        Taylor Fitness, LLC holds an     any guarantors, and to dismiss
           Taylor Fitness,   unsecured claim of               with prejudice any lawsuits
           LLC; and          $119,243.45 against              pending against guarantors.”

5See Case No. 20-27482-beh, In re Lupton Consulting, LLC, Proof of Claim Nos. 3-1, 4-1, and 5-
1 (claiming secured debts of $264,183 and unsecured debts of $87,219.05); Case No. 20-
27483-beh, In re Anytime Partners, LLC, Proof of Claim Nos. 3-1 and 4-1 (claiming secured
debts of $172,465.52 and unsecured debts of $5,213.87). In the ballots that Geneva Capital
submitted, however, it quantified its secured claim against Lupton Consulting as $185,695.85,
and its secured claim against Anytime Partners as $77,373.29, see Ex. 7, at 7, apparently
agreeing to the debtors’ lower valuations.
6   See Case No. 20-27482-beh, In re Lupton Consulting, LLC, Proof of Claim No. 1-1.
7   See Case No. 20-27483-beh, In re Anytime Partners, LLC, Proof of Claim No. 7-1.




        Case 20-27482-beh       Doc 138     Entered 08/31/21 17:15:22        Page 9 of 40
        Fitness            Anytime Partners, LLC; and       Big Hand, LLC will receive
        Ventures, LLC      Fitness Ventures, LLC holds      $28,000.00; Cream City
                           an unsecured claim of            Property Management, LLC will
                           $103,713.46 against              receive $2,500.00; David Taylor
                           Anytime Partners, LLC, for a     Fitness, LLC will receive
                           total of $324.021.88.8           $22,000.00; and Fitness
                                                            Ventures, LLC will receive
                                                            $18,000.00, for total payments
                                                            of $70,500.
8       The nonpriority    Byline Bank filed a fully-       “The Debtors shall make annual
        unsecured          secured claim against each       payments on the anniversary of
        claims of four     debtor (for a total of           the Effective Date of the Plan
        creditors:         $751,850.45), but based on       from the net operating income
        Byline Bank;       the debtors’ treatment of        from the Gyms. The Debtors
        Geneva             those secured claims in          expect that each creditor shall
        Capital, LLC;      Class 2 as being secured in      be paid 25% of its allowed claim.
        the Small          the amount of only               The Debtors anticipate that on
        Business           $277,998.45, this leaves         the first anniversary of the
        Administration     unsecured portions of Byline     Effective Date, each creditor
        based on the       Bank’s proofs of claim in the    shall receive a pro rata share of
        EIDL; and BRE      amount of $473,852.9             the Debtors’ net operating
        Retail Residual    Geneva Capital filed partially   income, totaling 8/32s of a
        Owner 5 LLC.       secured claims against each      quarter of its allowed claim; that
                           debtor (altogether totaling      on the second anniversary, each
                           $529,081.44), of which the       creditor shall receive 12/32s of
                           debtors propose to treat         a quarter of its allowed claim;
                           $255,000 as secured in           and on the third anniversary,
                           Class 3 above, which leaves      each creditor shall receive
                           unsecured claims totaling        12/32s of a quarter of its
                           $274,081.44 ($171,402.05         allowed claim. These Creditors
                           against Lupton Consulting,       shall release any personal
                           and $102,679.39 against          guarantees on their unsecured
                           Anytime Partners).10             claims after receipt of the last
                                                            payment made under the terms
                           The SBA holds an unsecured       of this provision.”
                           claim of $106,716.55




8See Case No. 20-27482-beh, In re Lupton Consulting, LLC, Proof of Claim No. 7-1; Case No.
20-27483-beh, In re Anytime Partners, LLC, Proof of Claim Nos. 1-1, 2-1, and 5-1.
9 The debtors’ plan projections, however, estimate the unsecured portion of Byline’s claims to

be paid through the plan as $452,018.50 ($232,756.36 for Lupton Consulting, and
$219,262.14 for Anytime Partners), while the total claim amounts identified in the ballots
Byline submitted result in unsecured claims of $423,532.46 ($217,237.23 + $206,295.23), see
supra note 4.
10 Although the debtors’ plan projections correctly calculate the amount of Geneva’s unsecured
claim against Anytime Partners as $102,679.39, the amount of the unsecured claim against
Lupton Consulting is inexplicably calculated as only $116,661.09, rather than $171,402.05.
See Ex. 105, at 17.




     Case 20-27482-beh       Doc 138     Entered 08/31/21 17:15:22        Page 10 of 40
                            against Lupton Consulting,
                            LLC.11
                            Finally, although BRE Retail
                            Residual Owner 5 did not file
                            a proof of claim in either
                            debtor’s case, Lupton
                            Consulting, LLC scheduled
                            the amount of this debt on
                            its Schedule E/F (Line 3.2)
                            as $153,170.60, and did not
                            list the claim as disputed,
                            contingent, or unliquidated,
                            see Fed. R. Bankr. P.
                            3003(b)(1).12
9        Nonpriority        N/A. The SBA did not file        “The Debtors have applied for
         unsecured          any proofs of claim based on     forgiveness of their debts with
         claim of the       the PPP loans, and although      SBA based on the Paycheck
         Small              the debtors identify these       Protection Program’s guidelines.
                            loans in their schedules         If any portion of the claims are
         Business
                            (together, $55,000), the         not forgiven, the claims shall be
         Administration     claims are described as          paid pro rata and at the same
         based on the       contingent.                      percentage with the unsecured
         PPP                                                 claims in Class 8.”
10       Equity security    N/A                              “The interests in the Debtors in
         holders of the                                      Class 10 are unimpaired and
         debtors                                             unaffected under the Plan; they
                                                             shall retain their interests.”

       Notably, the plan does not provide for the prepetition legal fees of
debtors’ counsel ($4,803.65 owed by Lupton Consulting, LLC, and $1,376 owed
by Anytime Partners, LLC, which constitute general unsecured claims), nor
does it provide for the payment of a $1,106.02 claim filed by the Internal
Revenue Service against Anytime Partners, LLC.13 Although both Mr. Lupton
and Mr. Enger testified that they do not believe Anytime Partners, LLC has a


11 See Case No. 20-27482-beh, In re Lupton Consulting, LLC, Proof of Claim No. 9-1.
12 The debtors’ plan projections, on the other hand, list the amount of this claim as
$240,529.96; although the Court questioned whether there was any support for this number in
the record prior to the confirmation hearing, it was only in post-trial briefing that the debtors
offered an explanation for this substantial discrepancy: “[T]he Plan assumes that BRE Retail
Residual Owner 5 LLC shall file its Proof of Claim within 30 days of the Order Confirming Plan
as allowed by Article 6 of the Plan and that the Claim shall include both its prepetition arrears
of $153,170.60 along with the additional amounts allowed by § 502(b)(6(A).”
13See Case No. 20-27483-beh, In re Anytime Partners, LLC, Proof of Claim No. 8-1 (claiming a
priority portion of $606.02).




     Case 20-27482-beh        Doc 138     Entered 08/31/21 17:15:22         Page 11 of 40
tax liability (and that the IRS will amend the claim once Anytime Partners files
its tax returns), the debtors have not objected to this proof of claim and the
claim is entitled to prima facie validity. See Fed. R. Bankr. P. 3001(f).
          Article 6 of the debtors’ plan provides for the treatment of executory
contracts and unexpired leases. It states:
          The Debtor assumes, and if applicable assigns, the following
          executory contracts and unexpired leases as of the effective date of
          the Plan:
             1. Lease of 2020 Lexus RXL 350 with Lexus Financial
                Services.14
             2. Lease of 2020 Mercedes-Benz GLE 350 CLA with Mercedes-
                Benz Financial Services USA.15
             3. Lease of 2229 South 108th Street, West Allis, Wisconsin with
                Lincoln Plaza A LLC and Lincoln Plaza B LLC.16
             4. Lease of 6015 West Forest Home Avenue, Milwaukee,
                Wisconsin with Sunnyvale, LLC. 17
             5. Lease of 520 Hartbrook Drive, Hartland, Wisconsin with
                DHCH Properties, LLC. 18
             6. Licenses to operate three Anytime Fitness Franchises (the
                Milwaukee, West Allis, and Hartland Gyms) with Lawrence
                Lupton.
          The personal guarantees associated with the assumed leases and
          executory contracts shall remain unaffected by the Plan.
Ex. 105, at 10–11.
          The debtors specifically reject the unexpired leases with BRE Retail
Residual Owner 5 LLC; Big Hand, LLC; and Cream City Property Management,
LLC.




14   Although not identified in the plan, the lessee on this lease is Lupton Consulting.
15   Although not identified in the plan, the lessee on this lease is Lupton Consulting.
16   This is the lease for the West Allis gym, of which Lupton Consulting is the lessee.
17   This is the lease for the Milwaukee gym, of which Lupton Consulting is the lessee.
18   This is the lease for the Hartland gym, of which Anytime Partners is the lessee.




        Case 20-27482-beh        Doc 138     Entered 08/31/21 17:15:22         Page 12 of 40
      2.    Liquidation analysis
      The debtors assert that no amount would be available for unsecured
creditors in the event that the debtors’ assets were liquidated, explaining: “Due
to the security agreements that the Debtors have with Byline Bank, the SBA,
and Geneva Capital, all of the assets of the Debtors would be consumed, in the
event of a liquidation, by those claims.” Ex. 105, at 2. The debtors add that
their main assets are the accounts receivable due on the contracts with the
gym members through Anytime Fitness, LLC, and “[s]hould a liquidation occur,
the Debtors would lose access to those funds as they would be unable to
provide a gym location for the members paying those funds.” Id.
      Although the debtors admit that, within the year before filing, Lupton
Consulting, LLC repaid $327,379.07 in debts that Mr. Lupton had incurred to
finance the debtor, as well as over $200,000 to Mr. Lupton in salary, direct
draws, and the payment of personal credit card expenses in lieu of direct
draws, see supra Section C, the debtors “believe that the payments made to
Lupton either directly through draws/wages or indirectly through the payment
of debts incurred by Lupton would not be recoverable based on the defenses
provided by 11 U.S.C. § 547(c)(1) and (2)” (transfers made in the ordinary
course of business). Id.
      3.    Plan funding and future operations
      The debtors propose to fund their plan through (1) a $20,000 cash
contribution from Darren Enger to Anytime Partners, LLC, and (2) cash on
hand and future net operating revenue earned from operation of the gyms.
      The $20,000 contribution from Enger is to be made concurrently with
the execution of a bill of sale between the debtors: “Seven days prior to the
Effective Date of the Plan, the Debtors shall execute a bill of sale so that
Lupton Consulting LLC purchases the assets of Anytime Partners, LLC in
exchange for assuming the liabilities of Anytime Partners, LLC,” after which
Anytime Partners will dissolve as a corporate entity. Ex. 105, at 12. Mr. Lupton
testified that the bill of sale contemplated by the plan has not been drafted,




    Case 20-27482-beh      Doc 138   Entered 08/31/21 17:15:22   Page 13 of 40
and that the only asset to be sold is Anytime Partners, LLC’s interest in
membership contracts, which he estimated to be worth $20,000. Lupton
described the purpose of Enger’s $20,000 contribution as being “to help offset
his release of guarantees.”
      As of the confirmation hearing, Enger had not yet set aside or deposited
the $20,000 payment in a trust account. Enger testified that he currently does
not have the means to make the payment; instead, if the plan is confirmed, he
will borrow $20,000 from someone “close” to him, who agreed to loan him the
funds on the condition that Enger repay the money within 60 days. Enger
intends to obtain the funds to repay the $20,000 by refinancing his commercial
real property in Batavia, Illinois. Byline Bank holds a second mortgage on this
property, which serves as collateral for Byline’s loans to Lupton Consulting.
Enger estimated that there is about $80,000 of equity in the property to which
Byline’s mortgage attaches. Enger presently is unable to refinance the property
because of Byline’s mortgage.
      The debtors propose to fund the remainder of their plan payments with
operating revenue from the gyms. Attached to the plan is a set of financial
projections from April 2021 through June 2024, purporting to show the
debtors’ ability to make the required payments. The U.S. Trustee questions the
reliability of these projections on several grounds, as well as the necessity of
some of the budgeted expenses; later in this decision, the Court will address
the specifics of the U.S. Trustee’s concerns in analyzing whether the plan is
feasible or proposed in good faith.
      As for future operations of the debtors, the plan provides: “Lupton shall
continue to manage the Debtors post-confirmation and shall continue to be
compensated through regular wages as he is currently.” Ex. 105, at 2.
Although the plan itself does not identify the amount of those wages, Mr.
Lupton testified that his salary currently is between $9,000 and $10,000 per
month (which may increase with inflation), and he also receives commissions
from signing up new gym members, as well as personal training income.
According to a payroll report run on July 2, 2021, from January 1, 2021 to



    Case 20-27482-beh     Doc 138     Entered 08/31/21 17:15:22   Page 14 of 40
date, Mr. Lupton had earned $57,000.06 in regular wages, $2,860.00 in
commissions from signing up new gym members, and $6,750 in personal
training income. ECF No. 126 (Ex. 110), at 7.
      Mr. Lupton’s previously reported “total draw” for 2019 was $74,766.95,
and his “total draw/salary” for 2020 (through the mid-November filing date)
was $91,569.22. See ECF No. 122-7 (Ex. 106).
      4.    Third-party releases and injunctions
      Finally, Article 10 of the plan includes the following provisions
concerning certain debts guaranteed by non-debtor third parties:
      10.1. Extinguishment of Liens. Except as otherwise provided by
      this Plan, all liens securing the claims against the Debtors, their
      Estates, or Guarantors shall be extinguished on the Confirmation
      Date.
      10.2. Injunction. Except as provided for by this Plan, after the
      Confirmation Date, all holders of claims against the Debtors or
      their assets are enjoined from any actions against Lawrence
      Lupton, Carolyne Lupton, Darren Enger, Laura Enger, and Dennis
      Cavanna or their property as co-debtors or guarantors of the
      Debtors, during the term of the Plan. Except as provided for by this
      Plan, upon the successful completion of the Plan, all holders of
      claims against the Debtors or their assets are permanently
      enjoined from any actions against Lawrence Lupton, Carolyne
      Lupton, Darren Enger, Laura Enger, and Dennis Cavanna or their
      property as co-debtors or guarantors of the Debtors.
Ex. 105, at 14–15.
      The Plan provides no disclosure of what “the claims” identified in Article
10.1 include, nor is the term “Guarantors” defined.
      Mr. Lupton testified that the importance of the releases “is to be able to
operate and run the clubs without worrying about a personal guaranty
associated with a lease or a location that I no longer operate. . . . Due to
COVID, . . . we were forced out of the facility, out of the space, and to be
attached to a personal guaranty on that space doesn’t seem fair, it’s not right
and . . . to continue to operate the business I’ve got to get released on the
guarantees.” Mr. Lupton also suggested that if the releases were not approved,




    Case 20-27482-beh     Doc 138   Entered 08/31/21 17:15:22    Page 15 of 40
either he or Lupton Consulting , LLC would file a Chapter 7 bankruptcy
petition (specifically, Lupton said “I would file a Chapter 7 and I would pay $0
and Lupton Consulting would go out of business and creditors would get $0,”
but because Lupton frequently conflated his identity with that of the LLCs
during his testimony, his use of “I” here is ambiguous).
       Although Mr. Lupton intends to continue overseeing the gyms, none of
the other parties identified in Article 10.2 will have any management role in the
debtors going forward. Mrs. Enger, Mrs. Lupton, and Mr. Cavanna have never
been employed by the debtors and they will not contribute any assets to the
reorganization. Mr. Lupton testified that neither he nor the debtors have had
any conversations with Mr. Cavanna about his guaranty in the past three
years. Mr. Enger testified that he has had no management role with Anytime
Partners, LLC during its bankruptcy proceeding or within the last 18 months
and that he intends to relinquish his 50% interest in the LLC upon
confirmation. Although he plans to obtain a loan to make a $20,000 payment
to Anytime Partners pursuant to the plan, Mr. Enger will not contribute any of
his personal assets to the reorganization.
       When Mr. Enger and Mrs. Enger were asked at the confirmation hearing
what would happen if their guarantees were not released, each testified vaguely
about the possibility of taking legal action against Mr. Lupton. Mr. Cavanna did
not appear at the hearing or provide any testimony in support of the need for
the release of his guaranty.

F.     Plan Voting
       Two classes of creditors voted to reject the plan: Class 2 (secured claims
of Byline Bank) and Class 8 (unsecured Claims of Byline Bank, Geneva Capital,
LLC, the Small Business Administration, and BRE Retail Residual Owner 5
LLC).19


19 Class 8 consists of six claims: two held by Byline Bank, two held by Geneva Capital, one held
by the SBA, and one held by BRE Retail Residual Owner 5 LLC. Only Byline Bank and Geneva
Capital submitted ballots. Byline Bank, which holds more than half of the amount of the voting
claims in this class, voted to reject the plan, while Geneva Capital voted to accept.




     Case 20-27482-beh        Doc 138    Entered 08/31/21 17:15:22         Page 16 of 40
      Of the remaining impaired classes, Class 3 (secured Claims of Geneva
Capital LLC) and all four unsecured creditors in Class 7 (Big Hand, LLC, Cream
City Property Management, LLC, David Taylor Fitness, LLC, and Fitness
Ventures, LLC) returned ballots accepting the plan.
      Although the plan identified Class 9, which consists of the unsecured
claims of the Small Business Administration based on the PPP loan received by
each debtor, as impaired, the debtors’ ballot report states that the class is
unimpaired and deemed to accept the plan. Mr. Enger testified that it is his
understanding the PPP loans since have been forgiven.

                                    ANALYSIS
      A plan filed under Subchapter V must include (1) a brief history of the
debtor’s business operations, (2) a liquidation analysis, and (3) projections
regarding the debtor’s ability to make plan payments, among other
requirements. See 11 U.S.C. § 1190.
      The statutory requirements for confirmation of a Subchapter V plan are
contained in 11 U.S.C. § 1191. A plan may be confirmed as a consensual plan
under § 1191(a), or as a nonconsensual plan under § 1191(b). To be confirmed
under either provision, the plan must meet the requirements of section
1129(a)(1)–(7), (9), (11)–(14), and (16). A consensual plan also must meet the
requirements of section 1129(a)(8) (each impaired class must accept the plan)
and (a)(10) (there must be at least one accepting impaired class). If the debtor
fails to satisfy either of those additional requirements, then the plan may be
confirmed as a nonconsensual plan under § 1191(b), if the plan “does not
discriminate unfairly, and is fair and equitable, with respect to each class of
claims or interests that is impaired under, and has not accepted, the plan.”
      Because not all classes of impaired classes have accepted the plan, the
debtors must seek confirmation under § 1191(b).
      According to the U.S. Trustee, the debtors’ plan cannot be confirmed for
three primary reasons: (1) it is not feasible and therefore fails to satisfy the
requirements of § 1129(a)(11); (2) it was not proposed in good faith and




    Case 20-27482-beh     Doc 138    Entered 08/31/21 17:15:22    Page 17 of 40
therefore violates § 1129(a)(3); and (3) it provides for an impermissible release
of non-debtor third parties.
      Byline Bank also filed a limited objection to confirmation. While Byline
does not oppose the general treatment of its claims, it objects to the provisions
of Article 10 of the plan seeking injunctions and releases of non-debtor third
parties and the extinguishment of liens on collateral that is not property of the
estate. The Court will address the propriety of the plan’s injunction and release
provisions first.

A.    Permissibility of Third-Party Releases and Injunctions
      Both the U.S. Trustee and Byline Bank have objected to the provisions
contained in Article 10 of the plan. According to the U.S. Trustee, the debtors
have failed to demonstrate any rare or exceptional circumstances from which
the Court could find that the releases in Article 10 are necessary or important
for the reorganization, and therefore the Court lacks jurisdiction to impose the
releases, which violate the Code (specifically, sections 524(e), 1129(a)(1), and
1141(d)). Byline likewise asserts that the debtors have failed to meet the “high
bar” required for approval of such releases in the Seventh Circuit, adding that
the provisions in Article 10 of the plan deprive Byline of its bargained-for state
law liens and property rights.
      What the parties refer to generally as the “third-party releases” in Article
10 of the plan are really three separate injunctive provisions. First, Article 10.1
operates as a permanent injunction, as of the confirmation date, against the
enforcement of “all liens securing the claims against the Debtors, their Estates,
or Guarantors.” Second, the first sentence of Article 10.2 temporarily enjoins
the debtors’ creditors, after the plan is confirmed and “during the term of the
Plan,” from asserting any actions against Lawrence Lupton, Carolyne Lupton,
Darren Enger, Laura Enger, and Dennis Cavanna or their property, in their
capacities as co-debtors or guarantors of the debtor. Third, the second
sentence of Article 10.2 serves as a permanent injunction, or release, of any
claims of the debtors’ creditors against the Luptons, the Engers, or Mr.




     Case 20-27482-beh    Doc 138   Entered 08/31/21 17:15:22    Page 18 of 40
Cavanna, in their capacities as co-debtors or guarantors of the debtor, upon
the successful completion of the plan. For clarity’s sake, the Court will refer to
these three separate injunctions as the lien release, the plan-term injunction,
and the permanent release, respectively.
      In the Seventh Circuit, a court may confirm a plan containing a
nonconsensual third-party injunction or release only where the injunction or
release is appropriately tailored and essential to the reorganization plan as a
whole. See Airadigm Commc’ns, Inc. v. FCC (In re Airadigm Commc’ns, Inc.), 519
F.3d 640, 657 (7th Cir. 2008) (“In light of [sections 105(a) and 1123(b)(6)], we
hold that this ‘residual authority’ permits the bankruptcy court to release third
parties from liability to participating creditors if the release is ‘appropriate’ and
not inconsistent with any provision of the bankruptcy code.”); In re Ingersoll,
Inc., 562 F.3d 856, 864–65 (7th Cir. 2009); In re GAC Storage Lansing, LLC, 485
B.R. 174, 196–97 (Bankr. N.D. Ill. 2013) (analyzing Chapter 11 plan’s
temporary injunction against guarantor suits—which was to be effective “so
long as the Reorganized Debtor is performing its obligations under the Plan and
no[] Default has occurred”—under Airadigm and Ingersoll); In re GAC Storage El
Monte, LLC, 489 B.R. 747, 767–68 (Bankr. N.D. Ill. 2013) (same).
      Whether a third-party injunction or release is appropriate “is fact
intensive and depends on the nature of the reorganization.” Airadigm, 519 F.3d
at 657. In Airadigm, the Seventh Circuit found that the third-party release at
issue fit the bill because it was narrow in scope—it did not amount to “‘blanket
immunity’ for all times, all transgressions, and all omissions,” but instead
applied only to claims “arising out of or in connection with” the reorganization
itself and did not include “willful misconduct”—and it was essential to the
reorganization as a whole, because the evidence established that the third
party would not have provided financing essential to the reorganization without
the release. Id.
      In Ingersoll, the court approved of a similarly narrow third-party
release—a release of the debtor’s former owners from claims arising from or




     Case 20-27482-beh    Doc 138    Entered 08/31/21 17:15:22     Page 19 of 40
relating to only two civil actions—as being consistent with the rule set forth in
Airadigm. The court observed that the release was “far from a full-fledged
‘bankruptcy discharge arranged without a filing and without the safeguards of
the Code,’” and that the bankruptcy court had found that the release “was an
‘essential component’ of the plan, the fruit of ‘long-term negotiations’ and
achieved by the exchange of ‘good and valuable consideration’ by the [former
owners] that ‘will enable unsecured creditors to realize distribution in this
case.’” 562 F.3d at 865. The Seventh Circuit also “preached caution,” however,
noting that “[i]n most instances, releases like the one here will not pass muster
under” Airadigm, and agreeing with the Second Circuit’s observations in In re
Metromedia Fiber Network, Inc., 416 F.3d 136 (2d Cir. 2005), that “[a]
nondebtor release should only be approved in ‘rare cases,’ . . . because it is ‘a
device that lends itself to abuse.’” Ingersoll, 562 F.3d at 865 (quoting
Metromedia, 416 F.3d at 141, 142).
      In evaluating whether unusual circumstances exist that necessitate
third-party releases, courts in other circuits have considered a number of
factors, including the contributions made by the releasees, the claims to be
released, what the releasing parties are getting in return for the released
claims, and whether the exchange is ultimately fair. See In re Aegean Marine
Petroleum Network Inc., 599 B.R. 717, 728 (Bankr. S.D.N.Y. 2019) (citing Class
Five Nev. Claimants v. Dow Corning Corp. (In re Dow Corning Corp.), 280 F.3d
648, 58 (6th Cir. 2002)).
      Here, the Court must examine the three injunctive provisions
individually to determine whether each is “appropriate” in light of the guidance
above.
      1.    The lien release
      Article 10.1 of the plan provides: “Except as otherwise provided by this
Plan, all liens securing the claims against the Debtors, their Estates, or
Guarantors shall be extinguished on the Confirmation Date.” The language of
this provision is ambiguous. The plan does not define the term “Guarantors,”




    Case 20-27482-beh       Doc 138   Entered 08/31/21 17:15:22   Page 20 of 40
nor does it identify the specific lien-holders whose rights the plan will
extinguish or the non-estate property subject to such liens. Cf. Aegean Marine
Petroleum, 599 B.R.at 727 (court should be provided with enough information
to assess the claims being released, see the direct connection between those
claims and the contributions being made, and decide whether the rights of
affected parties are being protected and whether the terms of the restructuring
really depended on those releases). Similarly, the phrase “all liens securing the
claims against the . . . Guarantors” could be read broadly to include all claims
against the unidentified “Guarantors”—even those unrelated to guarantees of
the debtors’ debts.
      Although the vague language of the plan itself is cause for concern, the
debtors attempt to provide clarity in their post-hearing brief. They describe the
liens to be extinguished as including “the Engers’ mortgage” and “the judgment
lien as a result of Lupton’s guarantee.” ECF No. 136, at 8. The former is a
reference to Byline Bank’s mortgage on the Engers’ commercial real estate in
Batavia, Illinois, while the latter appears to be “Big Hand LLC’s judgment
against Lupton.” Id. at 9. Assuming, for the moment, that Article 10.1 applies
to only those two lien-holders, and because Big Hand has agreed to release its
judgment lien, the only nonconsensual release at issue is of Byline’s mortgage
on the Engers’ real estate.
      The debtors argue that this release is necessary to enable Mr. Enger to
make the $20,000 contribution required by the plan. See id. (“[Mr. Enger] has
arranged shortterm financing to make the contribution, but that the financing
is contingent upon its repayment within 60 days for which he will need to
refinance his real estate, which is the collateral for Byline’s mortgage.”). There
are a few problems with this argument. First, the debtors provided no evidence
directly linking Mr. Enger’s ability to contribute the $20,000 to the
extinguishment of Byline’s mortgage. Mr. Enger does not intend to make the
payment with funds obtained from refinancing his property; instead, his “close”
acquaintance purportedly has agreed to lend him the funds on the condition




    Case 20-27482-beh     Doc 138   Entered 08/31/21 17:15:22    Page 21 of 40
that they be repaid within 60 days. Enger testified that he would prefer to
repay those funds by refinancing the real estate on which Byline has a
mortgage, because that way he could do so “without disrupting [other business
operations] and withdrawing cash advances, credit cards, and etc.” By his own
admission, he has alternate—albeit less palatable—methods of obtaining such
funds.
      In addition, there was no testimony that Mr. Enger’s unnamed associate
agreed to loan him the money on the sole condition that Enger repay the funds
with proceeds from refinancing—which is the ostensible reason the lien release
is necessary. If that were the case, there is no assurance Mr. Enger would be
able to satisfy that condition; there is nothing in the record to corroborate Mr.
Enger’s expectation that the extinguishment of Byline’s lien will enable him to
refinance his property and repay the $20,000 he borrowed within 60 days.
Regardless, whether Enger is able to repay his personal loan in the way he
envisioned (or even agreed) is of no consequence to the Court or the
performance of the debtors’ plan. Once Enger makes his $20,000 contribution,
his involvement in the reorganization will conclude; he cannot “take back” the
$20,000 if the refinancing fails to occur, or if he is unable to satisfy his own
personal debts. On this record, there is nothing necessary or essential about
Byline releasing its mortgage on the Engers’ commercial real estate.
      Moreover, the $20,000 contribution itself is hardly a critical component
of the reorganization, from a purely mathematical perspective. Over the life of
the three-year plan, the debtors propose to pay creditors approximately
$675,000 ($275,000 on secured claims, and $400,000 on unsecured claims,
including administrative expenses), of which Enger’s proposed contribution
represents less than 3%. Cf. Airadigm, 519 F.3d at 657 (without the
involvement of the third-party financier, the reorganization “simply would not
have occurred,” because the debtor would have been on the hook for over $221
million in debt—“an amount that some other would-be financier would not
likely [have paid] considering [the debtor’s] financial situation”).




    Case 20-27482-beh     Doc 138    Entered 08/31/21 17:15:22    Page 22 of 40
      But the release is not appropriate for other reasons. Mr. Enger testified
that the real property at issue has perhaps $80,000 in equity, to which Byline’s
mortgage currently attaches. Of that, Mr. Enger proposes to pay only $20,000
into the plan, meaning he will retain a benefit of $60,000 (in addition to the
release of his personal liability on several guarantees, as provided in Article
10.2 of the plan, discussed below). Byline itself will not receive the $20,000
paid into the plan; those funds instead will be used to satisfy administrative
fees and lump-sum payoffs to consenting creditors. In other words, the Court
cannot see any benefit or value that Byline is receiving in exchange for
relinquishing its rights in $80,000 of equity in non-debtor property. Plainly, the
release is not “the fruit of long-term negotiations.” Ingersoll, 562 F.3d at 865.
      For all these reasons, the Court cannot find that the nonconsensual
extinguishment of Byline Bank’s mortgage on the Engers’ real estate is
appropriate or essential to the reorganization.
      2.    The plan-term injunction
      The first sentence of Article 10.2 of the plan provides:
      Except as provided for by this Plan, after the Confirmation Date, all
      holders of claims against the Debtors or their assets are enjoined
      from any actions against Lawrence Lupton, Carolyne Lupton,
      Darren Enger, Laura Enger, and Dennis Cavanna or their property
      as co-debtors or guarantors of the Debtors, during the term of the
      Plan.
      As previously explained, the Luptons, the Engers, and Mr. Cavanna have
guaranteed debts to the following creditors: Byline Bank; Geneva Capital; BRE
Retail Residual Owner 5 LLC; DHCH Properties, LLC; Big Hand, LLC; David
Taylor Fitness, LLC; and Fitness Ventures, LLC. Of these creditors, the latter
three and Geneva Capital have consented to the proposed injunctions and
submitted ballots accepting the plan. In addition, Mr. Lupton’s guaranty of the
debt owed to DHCH Properties, LLC remains unaffected by the plan, according
to the terms of Article 6. See Ex. 105, at 11 (“The personal guarantees
associated with the assumed leases and executory contracts shall remain
unaffected by the Plan.”). As a result, the only nonconsensual injunctions that



    Case 20-27482-beh     Doc 138   Entered 08/31/21 17:15:22    Page 23 of 40
Article 10.2 of the plan would effect apply to the guarantees of debts owed to
Byline Bank (guaranteed by Mr. Lupton, Mr. Enger, and Mrs. Enger to the
extent of her interest in the Batavia, Illinois commercial property), and BRE
Retail Residual Owner 5 LLC (guaranteed by Mr. Lupton, Mr. Enger, and
Dennis Cavanna).20
       As noted above, courts have applied the rules established in Airadigm
and Ingersoll—that a third-party release must be (1) narrowly tailored and
(2) essential to the reorganization—to analyze whether plan-term (temporary)
injunctions are appropriate. See In re GAC Storage Lansing, 485 B.R. at 196–
97; In re GAC Storage El Monte, 489 B.R. at 767–68. The debtors assert that
Article 10.2 passes the first prong of this test because it is limited to claims
against the five identified parties, and only in their capacities “as co-debtors or
guarantors of the Debtors,” so it does not provide “blanket immunity” or
operate as a full-fledged bankruptcy discharge like the kind of provisions
frowned upon in the Seventh Circuit.
       As for the question of necessity, the debtors assert that Lupton needs to
focus his efforts solely on running the gyms during the term of the plan, or else
the reorganization will fail and creditors will go unpaid. See, e.g., ECF No. 136,
at 7 (“The continued operation of the Debtors (as consolidated into Lupton
Consulting, LLC) and the ability of the Debtors to generate net profits in order
to pay their creditors is wholly dependent upon Lupton.”). The debtors go on:
       If the non-consenting unsecured creditors are not stayed from
       pursuing Lupton during the term of the Debtors’ plan, the
       distraction would be detrimental to the ability of the Debtors to
       successfully perform under the Plan. Without the assurance that
       the successful performance of the Plan will release his guarantee to
       the Debtors’ creditors, Lupton has little incentive allow the Debtors
       to continue to operate his franchises or to manage the Debtors,
       which would cause the Plan to fail and result in the Debtors’
       creditors receiving nothing. . . .


20Although BRE Retail did not vote to reject the plan, a failure to cast a ballot is not consent.
See, e.g., In re Sabbun, 556 B.R. 383, 388 (Bankr. C.D. Ill. 2016); In re Vita Corp., 358 B.R.
749, 751 (Bankr. C.D. Ill. 2007), aff’d, 380 B.R. 525 (C.D. Ill. 2008).




     Case 20-27482-beh         Doc 138     Entered 08/31/21 17:15:22         Page 24 of 40
      Because the Debtors are so under-staffed, Lupton needs to focus
      all of his attention to operating the Debtors. If he is distracted by
      litigation, the Debtors will not be profitable and will be unable to
      make payments to their creditors. The stay of actions during the
      pendency of the Plan and the permanent release of a guarantee will
      not protect the Debtors’ ability to perform under the Plan if Lupton
      must still defend himself from contribution claims made by his co-
      guarantors.
Id. at 8 (emphasis added).
      Here, the debtors’ argument begins to unravel. Instead of addressing the
two discrete injunctions in Article 10.2 separately, the debtors conflate the
provisions, muddling the justification and necessity for each. Even assuming
that Lupton requires some “breathing room” from guaranty suits to ensure
plan completion—which the debtors have failed to prove, as discussed below—
the necessity for an injunction during the term of the plan to allow Lupton to
focus on operating the gyms is not a justification for the separate permanent
release after successful performance. On this point, the debtors appear guilty
of making what Byline characterizes as a “take my ball and go home”
argument, or what the U.S. Trustee likens to demanding a release as a “trophy”
or a “merit badge” for making a positive contribution to the reorganization. See
ECF No. 135, at 5; ECF No.134, at 15 (quoting Aegean Marine, 599 B.R. at 723
(“[T]hird-party releases are not a merit badge that somebody gets in return for
making a positive contribution to a restructuring. They are not a participation
trophy, and they are not a gold star for doing a good job. Doing positive things
in a restructuring case—even important positive things—is not enough.
Nonconsensual releases are not supposed to be granted unless barring a
particular claim is important in order to accomplish a particular feature of the
restructuring.”)).
      As for the evidence purportedly establishing the need for the plan-term
injunction, Mr. Lupton’s testimony does not substantiate the debtors’ claims.
To the extent Lupton provided any rationale for the provisions in Article 10 of
the debtors’ plan, he focused solely on the need for the permanent release, and




    Case 20-27482-beh    Doc 138   Entered 08/31/21 17:15:22    Page 25 of 40
justified it on grounds of “fairness.”21 There is no evidence of, for example:
(1) any concrete threat of a guaranty suit against Lupton (or the other
guarantors) during the term of the plan—indeed, neither Byline nor BRE Retail
have attempted to enforce their guarantees during this case so far; (2) the
practical effect that any such suit would have, including the ways in which it
would “distract” Lupton and presumably decrease the gyms’ operating
revenues and ability to make plan payments; and (3) the cost to the debtors of
hiring additional employees, to the extent Lupton is unable to devote time to
the gyms while defending such suits.
       Similarly, if Lupton believes he is entitled to compensation in exchange
for allowing the debtors to operate the franchises he owns, such compensation
should come from the debtors and their operating revenues—not as a cost to be
borne solely by Byline and BRE Retail in the form of a nonconsensual release of
guarantees.22 And while the debtors assert that the injunctions and releases of
the other co-guarantors are necessary to protect Mr. Lupton from possible
contribution suits, the possibility of such suits is speculative, at best. The
Engers vaguely alluded to possible claims against Lupton should they be

21 When asked whether the reason for the injunction provision is because he does not want to

deal with lawsuits (over the guarantees), Lupton responded: “No . . . . COVID has caused a
myriad of issues for us. We had contracts with members to stay with our club that we released,
because of COVID. We’re asking for the same sort of respect. So, when we can’t operate a
business and we get shut down and we can’t pay our rent because we have no income coming
through, it only makes sense to release guarantees in that respect.”
22 See, e.g., Aegean Marine, 599 B.R. at 729 (“If the argument is that the directors have done a
spectacular job, then maybe they should ask for a bonus, and maybe they would be entitled to
one. At least such a bonus would be payable by the entities for whom the relevant directors did
their work. When the Debtors argue that the audit committee members have earned peace of
mind here, they essentially are saying that the audit committee members should be given a
bonus that would not be paid by the Debtors, but that instead would be involuntarily assessed
against the third parties who own the claims to be released. . . . This is not a proper way to
reward good work. . . . [T]he directors did what they were paid to do, and that does not mean
they are entitled to releases of third-party claims, particularly when those releases really are
not necessary or important to the accomplishment of the restructuring transactions.”) (citing,
inter alia, Nat’l Heritage Found., Inc., v. Highbourne Found., 760 F.3d 344, 348 (4th Cir. 2014)
(services by officers and directors did not constitute the sort of contribution that would justify
third-party releases); Gillman v. Continental Airlines (In re Cont’l Airlines), 203 F.3d 203, 215 (3d
Cir. 2000) (denying approval to third-party releases of claims against officers and directors
when there was no evidence that the success of a reorganization bore any relationship to the
proposed releases)).




     Case 20-27482-beh         Doc 138      Entered 08/31/21 17:15:22          Page 26 of 40
pursued on their guarantees, and Mr. Cavanna did not make an appearance or
give testimony.
      Nor have the debtors offered any argument or evidence as to how the
proposed injunction otherwise satisfies the criteria for injunctive relief under
section 105(a) generally. See, e.g., GAC Storage El Monte, 489 B.R. at 769–70
(entry of injunction in favor of nondebtor party in Chapter 11 plan may be
appropriate where there is reasonable likelihood of successful reorganization,
the court balances relative harm between debtor and creditor who would be
restrained, and the court considers the public interest, balancing public
interest in successful bankruptcy reorganizations with other competing societal
interests) (citing Gander Partners, LLC v. Harris Bank, N.A., (In re Gander
Partners, LLC ), 432 B.R. 781, 788 (Bankr. N.D. Ill. 2010), aff’d, 442 B.R. 883
(N.D. Ill. 2011) (noting that an injunction restraining creditors from proceeding
against nondebtors is justified only if creditor actions in that regard would
frustrate the debtor’s reorganization efforts by distracting the guarantors from
reorganizing the debtor)); see also In re Caesars Ent. Operating Co., Inc., 561
B.R. 441, 451 (Bankr. N.D. Ill. 2016) (to obtain a pre-confirmation injunction
under section 105(a), debtor must show that there is likelihood of a successful
reorganization, and that the injunction would serve the public interest).
      The same goes for the debtors’ arguments about the injunctions and
releases of the other co-guarantors, which are predicated on Mr. Lupton’s
necessity to the reorganization, and therefore must rise and fall with their
arguments vis-à-vis Mr. Lupton’s guarantees. See, e.g., ECF No. 136, at 8 (“In
order for Lupton’s injunction and eventual release to be meaningful, it must be
complete. Because he is a co-guarantor with all of the other Guarantors, it will
not be complete unless it includes an injunction and the release of his co-
guarantors along with the extinguishment of the liens (whether the Engers’
mortgage or the judgment lien as a result of Lupton’s guarantee) securing those
guarantees.”).




    Case 20-27482-beh     Doc 138   Entered 08/31/21 17:15:22    Page 27 of 40
      There are other problems with Article 10.2 of the plan. It enjoins
guarantor suits “during the term of the [P]lan.” The “plan term” is not defined,
but arguably could mean either the three-year period during which payments
are to be made on unsecured claims or the seven-year period during which
secured claims are to be repaid. What happens if there is a default on
payments during this undefined period of time? The plan does not say. Under
the plain language of Article 10.2, even if the debtors fail to comply with the
terms of the plan, creditors must wait until the end of the “plan term” to
enforce their third-party guarantees.
      For all these reasons, the debtors have failed to meet their burden of
demonstrating that the proposed injunction, as drafted, is appropriate under
the applicable law.
      3.     The permanent release
      The second sentence of Article 10.2 of the plan provides for a permanent
release of guarantor liability:
      Except as provided for by this Plan, upon the successful
      completion of the Plan, all holders of claims against the Debtors or
      their assets are permanently enjoined from any actions against
      Lawrence Lupton, Carolyne Lupton, Darren Enger, Laura Enger,
      and Dennis Cavanna or their property as co-debtors or guarantors
      of the Debtors.
      As previously explained, the debtors offer the same rationale in support
of both the temporary injunction and the permanent release. The justification
carries even less weight here. Permanent releases are warranted in only very
rare and unique circumstances. As counsel for Byline summarizes, small
business debts are routinely guaranteed by small business owners:
      [T]he circumstances surrounding the guarantees and mortgage at
      issue cannot, almost by definition, be unique or extraordinary. The
      Court can take its own notice that nearly every case involving a
      small business loan involves guarantees from its principals. As
      such, the circumstance complained of by the Debtors is the same
      circumstance faced by nearly every small business Chapter 11
      debtor and its principals. Fundamentally then, if the potential
      discomfort or financial risk of guarantying a loan, or the inherent



    Case 20-27482-beh     Doc 138   Entered 08/31/21 17:15:22    Page 28 of 40
      inter-guarantor contribution or indemnity claims which may come
      with such a guaranty can support a non-consensual third-party
      release, then the Court will see them in each and every small
      business Chapter 11. As such, the relief sought is not truly
      unusual, unique or extraordinary, and on its face cannot meet the
      Aradigm and Ingersoll standard.
ECF No. 135, at 4. The U.S. Trustee echoes this concern:
      Granting the non-consensual third-party releases contemplated in
      the Debtors’ Plan would set a precedent that this Court condones
      the practice of [] non-debtor[s] simply buying their own quasi-
      discharge without themselves being a debtor in bankruptcy. Such
      a precedent would have wide-reaching negative public policy
      implications. . . . Based on the factual record before the Court and
      applicable legal precedent, there is no basis for this Court to grant
      the non-consensual third-party injunctions and releases proposed
      in the Plan.
ECF No. 134, at 15.
      Allowing for the release of a business owner’s guaranty because he
continues to run the business after a reorganization would turn the exception
into the rule. It is an even greater stretch to say that Airadigm and Ingersoll
allow for the releases of other parties who will have even less of a role in the
reorganized debtor (or none at all), and who do not contribute substantially to
the reorganization.
      On the record before it, the Court cannot conclude that the third-party
releases in Article 10.2 of the plan are “appropriate” in light of Seventh Circuit
precedent, and therefore the Court cannot confirm the plan with proposed
injunctions and releases.

B.    Feasibility
      Section 1129(a)(11) requires the debtor to demonstrate that
“[c]onfirmation of the plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the debtor or any successor to the
debtor under the plan.” 11 U.S.C. § 1129(a)(11). This is known as the
“feasibility” requirement. “The feasibility requirement mandates that the plan
proponent offer concrete evidence of sufficient cash flow to fund and maintain



     Case 20-27482-beh    Doc 138   Entered 08/31/21 17:15:22     Page 29 of 40
both its operations and its obligations under the plan.” In re Multiut Corp., 449
B.R. 323, 347 (Bankr. N.D. Ill. 2011) (citing Coones v. Mut. Life Ins. Co. of N.Y.,
168 B.R. 247, 255 (D. Wyo. 1994), aff’d, 56 F.3d 77 (10th Cir. 1995)). A debtor
need not show that a plan is guaranteed to succeed; “[o]nly a reasonable
assurance of commercial viability is required.” In re 203 N. LaSalle St. P’ship,
126 F.3d 955, 961–62 (7th Cir. 1997), rev’d on other grounds, 526 U.S. 434
(1999). “The central inquiry is ‘whether there is a reasonable probability the
provisions of the plan can be performed.’” In re Olde Prairie Block Owner, LLC,
467 B.R. 165, 169 (Bankr. N.D. Ill. 2012) (quoting In re G–I Holdings Inc., 420
B.R. 216, 267 (D.N.J. 2009)); see also Chase Manhattan Mortgage & Realty
Trust v. Bergman (In re Bergman), 585 F.2d 1171, 1179 (2d Cir. 1978) (“Under
the test of feasibility, the court ‘views the probability of actual performance of
the provisions of the plan. Sincerity, honesty, and willingness are not sufficient
to make the plan feasible, and neither are any visionary promises. The test is
whether the things which are to be done after confirmation can be done as a
practical matter under the facts.’”).
      In assessing feasibility, courts have considered factors including the
company’s earning power, the sufficiency of the capital structure, economic
conditions, managerial efficiency, and whether the same management will
continue to operate the company. In re Am. Consol. Transp. Companies, Inc.,
470 B.R. 478, 490 (Bankr. N.D. Ill. 2012). See also In re Polytherm Indus., Inc.,
33 B.R. 823, 831 (W.D. Wis. 1983) (“Feasibility has been defined further in
bankruptcy proceedings to require examination of the adequacy of the capital
structure; the business’s earning power; economic conditions; management’s
ability; the probability of the present management’s continuation; and any
other factors related to the successful performance of the plan.”).
      The U.S. Trustee contends that the plan is not feasible because (1) Mr.
Enger’s contribution (in conjunction with a vague asset sale) is uncertain, and
(2) the debtors’ financial projections are not reliable.




    Case 20-27482-beh     Doc 138    Entered 08/31/21 17:15:22    Page 30 of 40
      As for Enger’s contribution, there is little evidence substantiating his
ability to make the $20,000 payment. For example, the debtors provided no
proof of a binding agreement such as commitment letter from the acquaintance
who agreed to loan Enger the money, nor any evidence of his unnamed friend’s
ability to make the loan. The contribution becomes even less likely given the
Court’s decision on the propriety of the lien-release provision of the plan, see
supra Section A.1. See In re Made in Detroit, Inc., 299 B.R. 170, 177–80 (Bankr.
E.D. Mich. 2003), aff’d, 414 F.3d 576 (6th Cir. 2005) (debtor’s proposed
Chapter 11 plan, which was contingent on lender’s making a $15 million loan
for development of debtor’s real estate, which was itself contingent on debtor’s
payment of commitment fee that still had not been paid at time of confirmation
hearing and upon lender’s appraisal of property at figure substantially in
excess of value suggested by disinterested appraiser, was not “feasible” and
could not be confirmed). But, as noted earlier, Enger’s proposed contribution is
less than 3% of the proposed plan payments—its importance is more relevant
to timing.
      More pervasively significant to the feasibility analysis is that the debtors’
financial projections stand on shaky ground. In briefing and during the
confirmation hearing, the U.S. Trustee pointed out several ways in which the
debtors’ plan projections do not reflect reality. First, the plan projections
overestimate the amount of the debtors’ monthly cash totals. While the
projections anticipate $115,417.64 in cash at the end of May 2021, the debtors’
monthly operating reports show only $93,252.23. And the plan projects cash
on hand in June 2021 of $127,271.21—excluding the proposed $20,000 cash
contribution from Darren Enger—while actual June cash totals were
$115,052.14. On the effective date of the plan, the debtors are required to
make a lump-sum payment of $125,805 (although the plan contains a math
error and calculates that amount as $123,805). Without the (speculative)




    Case 20-27482-beh     Doc 138   Entered 08/31/21 17:15:22     Page 31 of 40
contribution from Enger, the debtors will not have enough money to make the
payment, let alone a reserve surplus for continued operations.23
       Second, several categories of the debtors’ expense projections are not
borne out by the available historical data. For example, the plan projections do
not include any budget for equipment, while the average of actual expenses
designated as “equipment” in the debtors’ January through May 2021 monthly
operating reports (after removing income of $26,643.78 that the debtors
received in April as an annual “enhancement fee” from dues collected from
members expressly for the purpose of equipment purchases, plus the
corresponding expenses) was $6,407.51. This deficit is significant, as
equipment is a key expense. The debtors respond that, as of June 30, 2021,
there are 2,890 members at the debtors’ three gyms,24 so if they collect the
$30.00 enhancement fee from each member, that would result in $86,700
annually for purchase of replacement equipment, and “[e]ven if the Debtors
collect only half of the Club Enhancement Fees, the feasibility concerns raised
by the United States Trustee are fully addressed.” But the debtors do not
support this assertion with any evidence establishing that, even assuming they
collect an annual enhancement fee of $86,700 (of which there also is no
evidence as to collectability—and given that the amount received in 2021 was
just under $27,000, such a substantial increase seems unlikely), the amount
would be sufficient to cover yearly equipment expenses. For example, there is
no testimony or documentation regarding historical yearly equipment
expenses, or the condition and expected useful life of the current equipment at
the gyms.


23 The debtors respond that these variations in amount are not significant, and that the trend

for membership revenue is increasing, thus smoothing out any near-term shortfalls, see below.
But the payments due under the plan on the effective date are not insignificant, and cannot
wait for “smoothing out” over future months.
24 In a direct response to a question about membership, Lupton testified: “[Membership is] kind
of a mixed bag. COVID is a once-in-a-lifetime event, so we’re managing as best we can. We’ve
grown West Allis and Milwaukee to numbers that are better than before COVID. Hartland, we
are still down 200 members, so, we’re hanging in there, we’re steady with Hartland, but its
teetering, so we’re barely profitable there.”




     Case 20-27482-beh       Doc 138     Entered 08/31/21 17:15:22        Page 32 of 40
       In addition, Mr. Lupton testified that the “repairs and maintenance”
budget line item of $900 per month may not be sufficient for equipment and
property repairs, and that he may use his personal credit accounts to purchase
equipment. The projections also do not include a budget for “miscellaneous
expenses,” while the debtors’ monthly operating reports included a line item for
miscellaneous expenses for taxes, licenses, advertising, sales costs, and
banking fees that averaged $1,037 per month. ECF No. 122-5 (Ex. 104). Nor do
they include any identified expenses for general liability insurance. Ex. 105, at
17.
       In all, the U.S. Trustee calculated that the debtors’ monthly expenses are
on average $20,757 higher than projected in their plan. Ex. 104. Extrapolated
over the life of the plan, this results in a shortfall of between $82,837.13 and
$100,639.23.25 ECF No. 129 (Ex. 119). The debtors do not explain the
discrepancies between their projections and historical expenses, nor do they
challenge the U.S. Trustee’s calculations. Instead, they respond by suggesting
that the projections are accurate because creditors have accepted them, and
describe the potential shortfall as insignificant:
       The estimates in the Debtors’ projections are undoubtedly
       conservative but have been accepted by the Debtors’ two main
       creditors, Byline and Geneva Capital, LLC (“Geneva”), both of
       whom are relying on those projections for the continued payments
       on their secured claims and the annual payments on their
       unsecured claims.
       While this case has been pending, the Debtors’ income and
       expenses have regularly exceeded their budgeted amounts. Two of
       the Debtors’ gyms, those in Milwaukee and in West Allis, have
       grown more than anticipated, which has generated both additional
       profits and additional expenses.

25 The debtors’ plan projections estimate the unsecured portion of Byline’s claims to be paid

through the plan as $452,018.50, while the total claim amounts identified in the ballots Byline
submitted result in unsecured claims of $423,532.46, which reduces the total amount to be
paid on Byline’s unsecured claims over the life of the plan by $7,121.51. At the same time, the
debtors admit that they included an incorrect amount for Geneva’s unsecured claim in the plan
projections, see ECF No. 136, at n.4, and will need to pay an additional $14,935.35 over the
term of the plan. This results in a net increase in payments of $7,814, so the shortfall,
according to the U.S. Trustee’s calculations, could be over $108,000.




      Case 20-27482-beh      Doc 138     Entered 08/31/21 17:15:22        Page 33 of 40
       ...
      According to the estimates supplied by [] Ms. Guillermo, the United
      States Trustee predicts that the Plan will be underfunded by
      $82,837.13 during its term. Even if this projection were accurate,
      the shortfall is an insignificant amount given the anticipated
      $3,863,618.98 of revenues in her projection and could easily be
      overcome by the Debtors during the pendency of the Plan.
      Moreover, this projection underestimates the starting cash position
      of the Debtors upon the Effective Date of the Plan by at least
      $35,000, based on the cash position of the Debtors at the end of
      June 2021.
ECF No. 136, at 10-11 (internal citations omitted).
      The debtors’ hopes and vague allusions to making up a deficit in some
unidentified manner over the course of three years cannot substitute for actual
financial data, even accepting that the feasibility analysis requires predictions
based on a “snapshot” in time. Cf. In re Olde Prairie Block Owner, 467 B.R. at
169–70 (“the feasibility test ‘is firmly rooted in predictions based on objective
facts’”; “‘[w]here the projections are credible, based upon the balancing of all
testimony, evidence, and documentation, even if the projections are aggressive,
the court may find the plan feasible. Debtors are not required to view business
and economic prospects in the worst possible light’”); 203 N. LaSalle St. P’ship,
126 F.3d at 962 (“A plan need not be assured of success to be confirmed.”). Mr.
Lupton’s testimony that he may use his personal credit cards to purchase
equipment portends more of the same “robbing Peter to pay Paul” financing
that contributed to the debtors’ pre-filing financial straits. On the record before
it, the Court cannot conclude that the debtors have met their burden to prove
that the plan, as drafted, is feasible.

C.    Good Faith
      The Bankruptcy Code requires that a debtor’s plan be “proposed in good
faith and not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3). Good
faith is “generally interpreted to mean that there exists ‘a reasonable likelihood
that the plan will achieve a result consistent with the objectives and purposes
of the Bankruptcy Code.’” In re Madison Hotel Assocs., 749 F.2d 410, 425 (7th



     Case 20-27482-beh    Doc 138    Entered 08/31/21 17:15:22   Page 34 of 40
Cir. 1984). In determining whether a plan has been proposed in good faith, “the
focus of the inquiry is the plan itself, which must be viewed based on the
totality of the circumstances surrounding the development and proposal of that
plan.” In re Multiut Corp., 449 B.R. at 341–43 (failure of proposed Chapter 11
plan to adequately reserve claims and causes of action that debtor might have
against third parties, including insiders, and to accurately state value of
unsecured claims, plus plan’s substantially inaccurate calculation of its
minimum percentage distribution to unsecured creditors demonstrated that
plan was not proposed in good faith).
      The U.S. Trustee contends that the plan was not filed in good faith, as
evidenced by: (1) initially undisclosed insider transactions (including Lupton’s
use of the debtor’s EIDL loan funds for personal expenses); (2) the plan’s failure
to provide for payments to all creditors; (3) inaccuracy of the debtors’ projected
expenses (see supra Section B); and (4) excessive personal expenses of insiders.
      The U.S. Trustee is correct that the debtors initially failed to disclose
prepetition payments made for the benefit of an insider, as well as the full
amount of payment Mr. Lupton received, in SOFA questions 4 and 30. In
addition, Mr. Lupton admitted to having transferred at least $7,000 in EIDL
funds to his personal bank account, which he presumably used for personal
expenses. The debtors’ failure to accurately disclose prepetition insider
transfers, as well as the inability to trace the use of all of the EIDL proceeds,
appears primarily due to Mr. Lupton’s poor record-keeping practices, combined
with his use of personal loans to fund business expenses (including the 2019
opening of the West Allis gym and the 2020 expansion of the Milwaukee gym),
as well as the existence of multiple business and/or personal bank accounts,
between which he moved funds back and forth as needed to pay either
business or personal expenses.
      The debtors concede that Lupton “could have done a better job tracking
his investments into the Debtors and segregating his personal expenses from
Lupton Consulting LLC’s business expenses,” but assert that his failure to do
so was “harmless” and “ultimately resulted in [] two profitable gyms that are



    Case 20-27482-beh     Doc 138   Entered 08/31/21 17:15:22     Page 35 of 40
attempting to pay back the debts of three closed gyms and one gym that is only
breaking even.” ECF No. 136, at 10. Perhaps Lupton’s interchangeable use of
business and personal accounts was not, in itself, a sign of bad faith—for
example, he apparently treated the $7,000 in EIDL funds as a loan from the
debtor, to be repaid later with his own money26—it certainly was not harmless.
The lack of records to corroborate the source and use of funds transferred
between the debtors and Mr. Lupton make it impossible to verify that, as the
debtors allege, “the transfers could not be avoided because of the defenses
allowed in 11 U.S.C. § 547(c)(1) and (2).”
       The U.S. Trustee also is correct that the plan does not provide for all
prepetition claims. The debtors’ law firm holds a prepetition claim of almost
$6,200 combined against both debtors. Rather than provide for this as a
general unsecured claim (on which other claimants—as least those in Class 9—
are receiving only 25%), the plan appears to contemplate paying this amount in
full, as an administrative expense. The debtors offer no rationale for providing
preferable treatment to the general unsecured claims of their general
bankruptcy counsel. A plan that unfairly discriminates against the general
unsecured creditors in Class 9 (which did not accept the plan) cannot be
confirmed. See 11 U.S.C. § 1191(b); In re Multiut Corp., 449 B.R. at 351 (“In
order to determine if a Plan unfairly discriminates in violation § 1129(b)(1)
[which is analogous to § 1191(b)], one must show that (1) there is a legally
acceptable rationale for such discrimination and (2) the discrimination is
necessary in light of the rationale.”).27 The plan likewise does not provide for
payment of the IRS’s claim against Anytime Partners, LLC. Without any
objection or evidentiary proof that the IRS claim is invalid, the plan cannot be



26 It also is possible that some of the $7,000 was used in the Milwaukee gym expansion in

2020, or that Lupton used some of the funds for personal expenses when the gyms were shut
down temporarily by the COVID pandemic and revenue was slow or nonexistent.
27 Notably, the plan also provides more favorable treatment to the unsecured portion of the
claim of Mercedes-Benz Financial Services, LLC ($1,312.08), which the debtors intend to pay in
full as part of Class 4.




     Case 20-27482-beh       Doc 138     Entered 08/31/21 17:15:22       Page 36 of 40
confirmed unless it includes a provision for the claim.28 See 11 U.S.C.
§ 1129(a)(7), (9).
       As a final basis for his “bad faith” argument, the U.S. Trustee asserts
that the debtors have failed to reduce excessive expenses, to the detriment of
their creditors. First, the debtors intend to continue spending $4,182 in
monthly auto payments and for insurance for three luxury vehicles (a Lexus
and two Mercedes, the latter two of which Mr. Lupton represented were
primarily for personal and household purposes when he signed the relevant
agreements), resulting in an annual automobile expense of $50,184. That
amount is equivalent to an annual mileage reimbursement of nearly 90,000
miles based upon the 2021 IRS rate of $0.56 per mile. According to the U.S.
Trustee, this large annual expense, incurred for the benefit of the debtors’
principal and his non-employee family members, is not reasonable and
indicates a lack of good faith. In support, the U.S. Trustee cites In re Osborne,
No. 12-00230-8-SWH, 2013 WL 2385136, at *6 (Bankr. E.D.N.C. May 30,
2013) (“If a high income debtor’s plan provides for the use of such income to
make heavy mortgage payments on a lavish house, to pay for luxury cars, and
to generally support an extravagant lifestyle, the plan may not meet the
confirmation requirements of 11 U.S.C. § 1129(a).”) (citing In re Fernandez, 97
B.R. 262, 263 (Bankr. E.D.N.C. 1989)).
       Osborne is not directly on point because it involved individual Chapter 11
debtors, enriching themselves through excessive and unnecessary personal
expenses. Here, Lupton provided testimony that the vehicles at issue are used,
at least in some part, for business purposes: Lupton, his wife, and his teenage
son use them to travel between the clubs for purposes of cleaning (and, at least
for the son, to work out). But, to the extent that Lupton and his family
obtained the vehicles for personal/family purposes and use them primarily in
that way, Osborne suggests that it is unreasonable for the debtor to be footing


28Lupton testified that he thought the IRS would be refunding the debtor approximately
$5,000, instead of the debtor owing taxes. But that statement is not the type of evidence
needed to satisfy Code requirements.




     Case 20-27482-beh        Doc 138     Entered 08/31/21 17:15:22        Page 37 of 40
the bill for the Luptons’ luxury vehicles at the expense of unsecured creditors—
particularly when the plan proposes to release Lupton from his guarantees of
significant amounts of unsecured debt. See Osborne, 2013 WL 2385136, at *10
(“[T]he notion of a debtor receiving the privilege of a chapter 11 discharge, while
making meager repayment to creditors and enjoying what many would view as
a ‘privileged’ lifestyle, is likely to offend the integrity of the bankruptcy system
and send the wrong message to the public.”).
      The debtors’ plan projections also provide for the payment of Mr. Lupton
and his family members’ cell phone bills totaling between $500 and $600 per
month, as well as annual salary payments to Mr. Lupton of nearly $120,000. In
all, Mr. Lupton will receive compensation and benefits of nearly $177,000
annually. It is questionable whether a plan that preserves the comfortable
lifestyle of a debtor’s insiders while providing unsecured creditors a fraction of
their claims demonstrates “fundamental fairness in dealing with one’s
creditors.” In re Multiut Corp., 449 B.R. at 342.
      The debtors respond that Lupton Consulting, LLC provides cars to
Lupton and his family to drive in return for their work cleaning the gyms, and
that the car payments are significantly less than the cost the debtors would
incur by hiring additional vendors or adding a cleaner to their staff. But the
debtors do not support this statement with any evidence. Mr. Lupton testified
that his wife and son do not track their hours cleaning the gyms, so there is no
way to gauge whether the “payment” for that work via use of the cars is
reasonable in relation to the amount of time worked. Nor was there any
evidence or testimony about the added cost of hiring a new staff member as
compared to the monthly luxury car payments. Although Lupton testified that
the gyms employ two part-time cleaners, who come “a couple times a week,” at
a monthly cost of about $1,600, he did not provide further details, such as an
hourly rate, or the amount of time per week that the cleaners spend cleaning
the gyms.
      Not all infeasible plans are proposed in bad faith. The good faith inquiry
looks at the process of proposing the plan, as well as the accuracy or Code-



    Case 20-27482-beh     Doc 138    Entered 08/31/21 17:15:22     Page 38 of 40
compliance of its substance. Here, it took some months and several extensions
for the debtors to file their plan. Its goal, as the debtors’ counsel put it, is to
have “two profitable gyms . . . attempting to pay back the debts of three closed
gyms and one gym that is only breaking even.” ECF No. 136, at 10. But the
totality of the circumstances, including plan details, do not go far enough to
ensure a reasonable likelihood that the plan will achieve its end consistent with
the purposes of the Bankruptcy Code.
      The lack of clear financial records permeates the plan deficits. Lack of
records makes it impossible to trace and verify substantial transfers between
the debtors and Mr. Lupton. The lack of clear financial records, while mainly
predating the proposed plan, also undercuts the debtors’ argument that
prepetition transfers cannot be avoided so as to contribute additional plan
dollars for creditors. The plan fails to provide for two prepetition claims: the
known claim of the debtors’ counsel, and the unsettled amount of the IRS’s
claim. The debtors give no explanation for these omissions, even if their likely
dollar value is not substantial. More worrisome, the Court finds that some of
the funds to be paid to insiders—in particular Mr. Lupton’s wife and son—
appear excessive. The debtors failed to establish that the value of the full-time
use of a luxury car and paid cell phone equals the wage of an outsider to clean
the gyms several hours each week. Similarly, Mr. Lupton’s use of the same
perks, while undoubtedly facilitating his divided, heavy workload between the
clubs, comprises part of a very comfortable compensation and benefit package
prioritized against the fractional distributions to unsecured creditors and the
permanent release of outsider liens. Considering all of these aspects, the Court
cannot conclude that the plan was filed in good faith as the law understands
that term, and as members of the public would perceive it.

                            CONCLUSION AND ORDER
      Much of the story of these Chapter 11 cases is tied to the unforeseen
financial havoc caused by the COVID-19 pandemic and government-enforced
shutdown. But that is not the whole story. Unfortunately, the whole story is




     Case 20-27482-beh     Doc 138    Entered 08/31/21 17:15:22     Page 39 of 40
not fully ascertainable, given the lack of records to document the multiple
transfers between the debtors’ and Mr. Lupton’s various bank accounts and
credit cards. And, well before the pandemic hit, Mr. Lupton and his fellow
guarantors had assumed loan guaranties that are common to small
businesses, meaningful to creditors, but onerous and enduring for the signers.
Combined, these circumstances make it difficult to craft a feasible, Code-
compliant plan of reorganization. For now, the Court must deny confirmation
based on the improper injunctive provisions, demonstrated infeasibility, and a
lack of good faith in proposing and grounding the various terms.
      Accordingly, and for the foregoing reasons,
      IT IS HEREBY ORDERED that confirmation of the debtors’ joint plan of
reorganization is DENIED.


Dated: August 31, 2021




    Case 20-27482-beh    Doc 138   Entered 08/31/21 17:15:22   Page 40 of 40
